Detailed Action
The present application, filed on 12/10/2020 is being examined under the first inventor to file provisions of the AIA .
The following is a non-final First Office Action in response to the application filing date on 12/10/2020. 
Claims 1-6 are pending and have been considered below.

Priority
The application claims benefit to foreign application JP 2018-111904, filed on 06/12/2018, and is a continuation of PCT/JP2019/023020, filed on 06/11/2019. The priority is acknowledged.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/10/2020, 12/16/2021, and 07/26/2022 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 4 objected to because of the following informalities: “bodies having temperatures lower than that of the section intended to be formed into the transition section into contact with at least connecting portion” should read, “bodies, having temperatures lower than that of the section intended to be formed into the transition section, into contact with at least a connecting portion”. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "both end portions" in line 5. There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation "the outer diameters" line 3. There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation "the thicknesses" in line 4. There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "both end portions" in line 5. There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the forging molds" in line 3.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mucher (US 2017/0066299).
Regarding claim 1, Mucher discloses {Figures 1-4} a stabilizer {2} comprising: a main bar {3, 4, 5, 6} that is elastically deformable; a pair of connecting plates {8, 8’} respectively configured to be connected to a pair of left and right suspension apparatuses {“wheel suspension” [0002]}; and transition sections {9} connecting both end portions {4, 6} of the main bar {3, 4, 5, 6} and the pair of connecting plates {8}, a size of one transition section {9} of the transition sections in a plate thickness direction of one connecting plate {8} of the connecting plates gradually decreasing from the main bar {3, 4, 5, 6} toward the connecting plate {8}, wherein the minimum value of the Vickers hardness of the transition section {9} is 200 HV or more {“formed end regions can comprise a hardness of at least 250 HV, possibly 310 HV, and possibly at least 400 HV” [0017]; moreover, Par. [0017, 0020] in combination disclose the transition region has a strength is in a range of at least 155-217 HV, possibly at least 205-287, or possibly at least 250-350 HV, therefore a transition region having a hardness of 200 HV or more is well within the disclosed range of the prior art}.  
Regarding claim 2, Mucher discloses {Figures 1-4} the minimum value of the Vickers hardness of the connecting plate {8} is 150 HV or more {“formed end regions can comprise a hardness of at least 250 HV, possibly 310 HV, and possibly at least 400 HV” [0017]}, and the outer diameters of end portions {4, 6} of the main bar {3, 4, 5, 6} are 2.5 times or more and 10 times or less the thicknesses of the connecting plates {8, 8’; Figure 2A}.
Regarding claim 3, Mucher discloses {Figures 1-4} A method of manufacturing a stabilizer {2}, the stabilizer comprising: a main bar {3, 4, 5, 6} that is elastically deformable [0021]; a pair of connecting plates {8, 8’} respectively configured to be connected to a pair of left and right suspension apparatuses {“wheel suspension” [0002]}; and transition sections {9} connecting both end portions {4, 6} of the main bar and the pair of connecting plates {8}, a size of one transition section {9} of the transition sections in a plate thickness direction of one connecting plate {8} of the connecting plates {8, 8’} gradually decreasing from the main bar {4, 6} toward the connecting plate {8}, the method comprising: a heating process {“the end portions to be formed are first heated” [0018]} of heating sections of a rod body {“tubular member” [0018]} intended to be respectively formed into the connecting plate {8} and the transition section {9} to a temperature of an Al transformation point or more {Par. [0027] states that the stabilizer is heated to “austentizing temperature”, or 850-950 °C, which is greater than the transformation point of aluminum, 660 °C}; and a forging process {“hot forming” [0026]} of molding the connecting plate {8} by performing forging on the section intended to be formed into the connecting plate {8}, wherein the connecting plate {8} is heat formed while the section {9} intended to be formed into the transition section {9} is cooled during the forging process {“it is proposed that initially one arm of the stabilizer is heated at the respective end-sided partial portion and then placed into the combined hot forming, punching and hardening tool, with the end-sided partial portion being formed into the formed end portion, with the opening (10) in the end portion {7 (9)} being punched and the end portion {7 (8, 9)} being hardened by rapid cooling” [0026]}.
Regarding claim 4, Mucher discloses {Figures 1-4} during the forging process, the section {7 (9)} intended to be formed into the transition section {9} is cooled {“rapidly cooling” [0063, 0067]} by bringing cooling bodies {19, 20} having temperatures lower than that of the section {7 (9)} intended to be formed into the transition section {9} into contact with at least connecting portion of a section {4, 6} intended to be formed into the main bar {3, 4, 5, 6} of the rod body to the section {7 (9)} intended to be formed into the transition section {9}.  
Regarding claim 5, Mucher discloses {Figures 1-4} the cooling bodies {19, 20 [0063]} are provided on forging molds {19, 20} that mold the connecting plate {8}, and protrude from the forging molds {19, 20} toward the section {6} intended to be formed into the main bar {4, 4’ (Figures 3-4)}.  
Regarding claim 6, Mucher discloses {Figures 1-4} during the forging process, the section {9} intended to be formed into the transition section {9} is cooled by cooling the forging molds {19, 20} that mold the connecting plate {8}.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Tange (US 2019/0030980) teaches a hollow spring member and manufacturing method therefore. Nishimura (WO 2016/152240) teaches a stabilizer end connection with a transition region. Frehn (US 2014/0223743) teaches a method for producing a motor vehicle stabilizer.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel M Keck whose telephone number is (571)272-5947. The examiner can normally be reached Mon - Fri 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on (571) 272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Daniel M. Keck/Patent Examiner, Art Unit 3614                                                                                                                                                                                                         
/LAURA FREEDMAN/Primary Examiner, Art Unit 3614